Citation Nr: 1210756	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-29 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a right wrist disability (claimed as right wrist tendonitis).



REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in June 2011.  A transcript of the hearing is of record.  

The issue of service connection for a left wrist disability has been raised by the record as indicated by the hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the record reveals that additional development is warranted in this case.  

The Veteran contends that he sustained a right wrist disability during his extensive service.  The Veteran's service treatment records (STRs) reflected that he denied having weakness in his arms and hands in January 1999.  A March 2001 STR noted complaints of left wrist pain with no known injury.  An October 2001 STR noted bilateral wrist pain.  He was diagnosed with left wrist tendonitis.  In another October 2001 STR, the Veteran stated that both wrists were sore.  He denied having weakness in his arms and hands in January 2003.

The Veteran underwent a general VA examination in September 2007.  The VA examiner noted a history of right wrist tendonitis in 2001.  He did not provide a diagnosis or opinion.  It also appears that the VA examiner did not conduct any testing to determine if the Veteran had a current disability.  Another medical opinion is required to determine if the Veteran has a right wrist disability that is related to service.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, a remand in accordance with 38 U.S.C.A. § 5103A(d) for a medical examination, to include a nerve conduction study, is needed to make a decision in this case.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in a denial of the claim (as original claims will be adjudicated on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2009).  

Prior to arranging for the Veteran to undergo further VA examination, the VA should obtain and associate with the claims folder all outstanding VA medical and private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take appropriate action in order to obtain all outstanding records of treatment by VA and/or any other non-VA healthcare provider for the claimed wrist condition.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the claimed wrist disability.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted, including x-rays, electromyography and nerve conduction studies.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

After examining the Veteran and reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran suffers from current wrist disability due to an injury or other event or incident of his period of active service.  An opinion must be provided for each disability separately.  

A complete rationale must be provided for all opinions rendered.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

